DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In response to the restriction requirement of 1/14/2021, applicant has made an election without traverse of Invention I in the reply of 3/11/2021. See Note below.
As a result of applicant’s election, claims 1-3 and 6 are examined in the present office action, and claims 4-5 and 7-13 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions.  Applicant should note that the non-elected claims 4-5 and 7-13 will be rejoined if the linking claim 1 is later found as an allowable claim.
Note: It is noted that while applicant has made an election of Invention I without traverse; however, applicant has also requested to withdraw the restriction of 1/14/2021 for the reason that there is not any serious burden on the examiner to examine all pending claims, see the Election of 3/11/2021. In response to applicant’s request, the examiner offers the following opinions.
Applicant is respectfully invited to review the Election/Restriction set forth in the office action of 1/14/2021 in which the examiner has clearly provided evidences to show the different classification of the groups and the different features recited in the groups of inventions. In particular, the claims 2-3 of the Group I recites specific features related to an overlapping arrangement of an image stabilization assembly and a lens assembly, 
Thus, applicant’s arguments/request provided in the Election of 3/11/2021 have been fully consider but they are not persuasive.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/326,865, filed on Jan. 17, 2017.
Drawings
The drawings contain five sheets of figures 1-12 were received on 11/20/2018.  These drawings are objected by the examiner for the following reason(s).
6.	Figure 10 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See present specification in paragraphs [0039] and [0089]. See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct 
Specification
7.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
8.	The Summary is objected to because it contains numerous details of the invention. Applicant needs to provide a brief technical description of the invention in the Summary and moves detailed description of the invention to the section of “DETAILED DESCRIPTION”. Appropriate correction is required.
9.	The disclosure is objected to because of the following informalities: a) Paragraph [0001]: the information related to the status of the parent application needs to be updated. In particular, the terms “January 17, 2017,” appeared on line 2 of the paragraph should be changed to --January 17, 2017, now U.S. Patent No. 10,175,499,--; b) Paragraph [0004]: on line 2, Paragraph [0006]: on line 5, and Paragraph [0007]: on line 3, “WO-2003/75197” should be changed to --WO-2013/175197--; c) Paragraph [0014]: on line 6, what is “FPC”? d) Paragraphs [0028] and [0033]: on line 1 of each paragraph, and paragraph [0039]: on line 5, what does applicant mean by “can”? There are still some grammatical and idiomatic errors in the specification. Applicant should carefully proofread the specification.  Appropriate correction is required.
Claim Interpretation
10.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

11.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
12.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
a) a support structure as recited in claim 1;
b) a lens assembly as recited in claim 1;
c) an autofocus actuator arrangement as recited in claim 1; and
d) an optical image stabilization assembly as recited in claim 1;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
13.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


14.	Claims 1-3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons.
a) Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons
a1) the feature thereof “the lens” appeared on line 5 lacks a proper antecedent basis. Applicant should note that since the claim recites at least one lens, see the claim on line 3, thus which lens is considered as “the lens” on line 5? Should “the lens” appeared on each of lines 5 and 6 be changed to --the at least one lens--?
a2) the feature thereof “the lens carriage is … the optical axis” (lines 6-9) is confusing with respect to the feature thereof “an optical image stabilization assembly … the optical axis” (lines 10-12). In particular, which one, i.e., the lens assembly or the lens carriage, is moved with respect to the support structure? and
a3) the feature thereof “the direction” (line 14) lacks a proper antecedent basis. Should the term “the” in the mentioned feature be changed to --a--?
b) the feature thereof “the part” appeared on line 2 lacks a proper antecedent basis. Applicant should note that since the base claim 1 recites at least one part, see the claim 1 on line 13, thus which part is considered as “the part” in the claim on line 1? Should “the part” appeared on line 1 be changed to --the at least one part--?
c) Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons

c2) the same reason as set forth in element b) above.
d) The remaining claims are dependent upon the rejected base claim and thus inherit the deficiencies thereof.
Claim Rejections - 35 USC § 102
15.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
16.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

17.	Claims 1-2 and 6, as best as understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gregory et al (WO2012/038703).
Gregory et al discloses an optical image stabilization. The image stabilization as described in pages 7-9 and shown in figure 2 comprises the following features:
a) a support structure (2, 14); 
b) a lens assembly (12) comprising a lens carriage(13);
c) at least one lens (9) having an optical axis (O) and supported on the lens carriage in a manner allowing movement of the at least one lens along its optical axis;
d) an autofocus actuator arrangement (3, 4) arranged to move the at least one lens relative to the lens carriage (13) along the optical axis wherein the lens carriage (13) is supported on the support structure (2, 14) in a manner allowing movement of the lens assembly relative to the support structure in a plane perpendicular to the optical axis;
e) an optical image stabilisation assembly (30) comprising shape memory alloy wires (31) arranged to move the lens carriage (13) relative to the support structure (3) in the plane perpendicular to the optical axis;
f) at least a part of the optical image stabilisation assembly (30) overlaps the lens assembly (12) in a direction along the optical axis. 
g) Regarding to the feature that the (at least one) part of the optical image stabilisation assembly that overlaps the lens assembly includes the shape memory alloy wires as recited in present claim 2, such feature is disclosed in page 8; and 
h) regarding to the feature that an image sensor mounted to the support structure as recited in present claim 6, such feature is disclosed in figure 2 in which an image sensor (11) is 
Sekimoto discloses a camera module. The camera module as described in paragraphs [0052]-[0103] and [0170]-[0181] and shown in figures 1-2 and 9 comprises the following features:
a) a support structure (6, 19); 
b) a lens assembly (31) supported by a lens carriage (11);
c) at least one lens (1) having an optical axis and supported on the lens carriage in a manner allowing movement of the at least one lens along its optical axis;
d) an autofocus actuator arrangement (9, 10) arranged to move the at least one lens relative to the lens carriage (11) along the optical axis wherein the lens carriage (11) is supported on the support structure (6, 19) in a manner allowing movement of the lens assembly relative to the support structure in a plane perpendicular to the optical axis;
e) an optical image stabilisation assembly (4) comprising shape memory alloy wires (27a-27d) and ball members (15) arranged to move the lens carriage (11) relative to the support structure (6, 19) in the plane perpendicular to the optical axis;
f) at least a part (27c, 27d) of the optical image stabilisation assembly (4) overlaps the lens assembly (31) in a direction along the optical axis. 
g) Regarding to the feature that the (at least one) part of the optical image stabilisation assembly that overlaps the lens assembly includes the shape memory alloy wires as recited in present claim 2, such feature is disclosed in paragraphs [0170]-[0181] and figure 9; 

i) regarding to the feature that an image sensor mounted to the support structure as recited in present claim 6, such feature is disclosed in paragraphs [0099]-[0103] and shown in figures 2 and 9 in which an image sensor (18) is mounted on a part (19) of the support structure (6, 19).
Conclusion
19.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
20.	The US Patent No. 8,559,803 is cited as of interest in that it discloses a photographing module having a support structure, a lens barrel supporting a lens, a first mechanism for moving the lens barrel for focusing, and a second mechanism for moving the lens barrel in a plane perpendicular to the optical axis of the lens wherein the second mechanism comprises wires made by shape memory alloy elements.
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/THONG Q NGUYEN/Primary Examiner, Art Unit 2872